CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Ralls sued Halle Bros, to recover for the loss of the services of his wife and for expenditures made by him for doctors and .hospital bills as the result of injuries sustained by her through the alleged negligence of the Halle Bros. The jury returned a verdict for Halle Bros. The court charged the jury upon the subject of conributory negligence, even though it was not specifically pleaded in the answer. In affirming* the judgment, the Court of Appeals held:
1. “When the issue of contributory negligence is raised by evidence properly offered ,by the parties, the issue thus raised is to be determined by the same rules as to burden of proof and otherwise as if made by the pleadings. 90 OS. 183.”